*98Opinion op the Court by
Chief Justice Sampson
Reversing .
Appellee Head was one of the duly elected, qualified and acting justices of the peace for Logan county for a term of your years from and after the first Monday in January, 1918. During that time, according' to the averments of the petition, he was allowed certain claims hy the-fiscal court, and these claims were later paid to him by.the county treasurer. This suit was commenced by the county against him in the Logan circuit court to recover these several sums. A general demurrer was sustained to the petition and upon the county declining to further plead the action was dismissed. From that judgment the county appeals. It is .in substance averred in the petition that while appellee Head was a member of the Logan county fiscal court, he filed a claim with the court against Logan county in the following form:
“Logan County:
In account with J. F. Head, check for truck, paid $695.00.”
This claim was duly allowed by the fiscal court, Head being a member thereof, and later paid to him. About the same time he presented a claim of $21.70 against the county for transporting the truck from Louisville to Logan county, and this claim also was paid to. appellee Head. It is further averred that the county of Logan entered into a contract with one Greer, whereby Greer undertook to build for the county a garage and bam; that Head was a member of the committee representing the county in the execution of the contract and that later Greer assigned part of his claim, $195.00, to appellee Head, and Head presented the claim thus assigned to him to the fiscal court for allowance, and while he was a member of the -court voted for the claim which was thus allowed, and with it interest, amounting to $202.71 was p-aid to him during his incumbency as a member of the fiscal court. . It is further alleged tha-t one Chick assigned and transferred to appellee Head a claim against the county for $75.00 with interest and that this claim was presented by appellee Head to the fiscal court for allowance and was allowed to him and later paid by the treasurer of the county on the order of the fiscal court. All these transactions. are alleged to have taken place during the term of office of appellee Head as a member of the Logan *99county fiscal court and while he was acting as a member of the fiscal court of that county.
Section 1844, Kentucky Statutes, provides:
“No member of the fiscal court shall be interested, directly or indirectly, or be concerned in any contract for work to be done or material to be furnished for the county, or any district thereof, nor purchase or be interested in any claim against the county or state. Any member of the fiscal court who shall violate the provisions of this section, shall, upon conviction, be fined not less than five hundred dollars ($500.00) nor more than five thousand dollars ($5,000.00) for each offense.”
This section has been construed in the following cases: Clark v. Logan County, 138 Ky. 676; Thomas v. O’Brien, 138 Ky. 770; Boyd County v. Arthur, 118 Ky. 932; Black v. Davenport, 189 Ky. 40; Commonwealth v. Stepp, 193 Ky. 469, Logan County v. Edwards, 206 Ky. 53.
Members of the fiscal court are prohibited from becoming or being interested directly or indirectly in contracts for work to be done or material to be furnished to or for the county and are specifically prohibited from purchasing or being interested in any claim against the county. - •
We think the petition averred facts sufficient to constitute a cause of action in favor of the county against appellee Head, at least with respect to the claim which it is alleged he purchased from Creer, and the claim he obtained from Chick as well as the claim set up in the amended petition amounting to $13.90. It appears, however, that the claim for $695.00 was merely a repayment to appellee Head of money which he advanced for and on behalf of the county as accommodation. We do not think the averments of the petition with respect to the claim for $695.00 are sufficient on demurrer. However, the demurrer to the petition should have been overruled and the parties allowed to plead to an issue.
For the reasons indicated the judgment is reversed for proceedings consistent with this opinion.
Judgment reversed.